     Case 3:15-cv-02320-JM-AHG Document 266 Filed 11/13/20 PageID.11142 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     SHAVONDA HAWKINS, on behalf of                       Case No.: 15-cv-2320-JM-AHG
       herself and all others similarly situated,
12                                                          ORDER SETTING BRIEFING
                                           Plaintiff,       SCHEDULE FOR SUPPLEMENTAL
13
       v.                                                   BRIEFING ON PLAINTIFF’S
14                                                          MOTION FOR ATTORNEY FEES
       THE KROGER COMPANY,                                  (ECF No. 148)
15
                                         Defendant.
16
17
18             On November 13, 2020, the Court conducted settlement calls with counsel in this
19    matter in light of the district judge’s recent order on motion for class certification (ECF
20    No. 263). The case did not settle, but the Court agreed to allow supplemental briefing on
21    Plaintiff’s pending motion for attorney fees (ECF No. 148).
22             Accordingly, the Court orders as follows:
23          1. Plaintiff shall supplement her motion for attorney fees on or before
24             December 18, 2020.
25          2. Defendant shall supplement its opposition to Plaintiff’s motion on or before
26             January 8, 2021.
27          3. Each brief shall be limited to no more than ten (10) pages in length.
28    ///

                                                        1
                                                                                       15-cv-2320-JM-AHG
     Case 3:15-cv-02320-JM-AHG Document 266 Filed 11/13/20 PageID.11143 Page 2 of 2



 1          Thereafter, the Court will take the matter under submission in accordance with Civil
 2    Local Rule 7.1(d)(1).
 3          IT IS SO ORDERED.
 4    Dated: November 13, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                15-cv-2320-JM-AHG
